Citation Nr: 1748627	
Decision Date: 10/27/17    Archive Date: 11/03/17

DOCKET NO.  13-11 897	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, Kentucky


THE ISSUES

1.  Entitlement to an increased disability rating (or evaluation) in excess of 
10 percent for right lower extremity peripheral neuropathy. 

2.  Entitlement to an increased disability rating in excess of 10 percent for left lower extremity peripheral neuropathy. 

3.  Service connection for posttraumatic stress disorder (PTSD). 

4.  Service connection for hypertension, to include as secondary to the service-connected type II diabetes mellitus.

5.  Service connection for right lower extremity peripheral edema, to include as secondary to the service-connected type II diabetes mellitus. 

6.  Service connection for left lower extremity peripheral edema, to include as secondary to the service-connected type II diabetes mellitus.

7.  Service connection for erectile dysfunction, to include as secondary to the service-connected type II diabetes mellitus.

8.  Service connection for right upper extremity peripheral neuropathy, to include as secondary to the service-connected type II diabetes mellitus.

9.  Service connection for left upper extremity peripheral neuropathy, to include as secondary to the service-connected type II diabetes mellitus.

10.  Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU). 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran (Appellant)


ATTORNEY FOR THE BOARD

J. Ragheb, Associate Counsel


INTRODUCTION

The Veteran, who is the appellant in this case, served on active duty from March 1971 to February 1973.  This matter comes before the Board of Veterans' Appeals (Board) on appeal from an August 2011 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Louisville, Kentucky. 

In April 2015, at a Board videoconference hearing, the Veteran provided testimony relevant to the appeal from the RO in Louisville, Kentucky, before the undersigned Veterans Law Judge in Washington, DC.

In October 2015, the Board remanded the issues on appeal to the Agency of Original Jurisdiction (AOJ) in order to obtain VA treatment records, as well as provide VA examinations.  Because the above-referenced development has been completed, the Board finds that the AOJ substantially complied with the October 2015 Board remand directives.  See Dyment v. West, 13 Vet. App. 141, 146-47 (1999) (remand not required under Stegall v. West, 11 Vet. App. 268 (1998), where the Board's remand instructions were substantially complied with), aff'd, Dyment v. Principi, 287 F.3d 1377 (Fed. Cir. 2002).  

While a May 2016 rating decision granted service connection for depressive disorder with anxiety, which was claimed as PTSD, the Veteran continued to appeal the PTSD service connection issue.  See, e.g., July 2017 Veteran statement.  Accordingly, the Board finds that the AOJ's grant of service connection for depressive disorder with anxiety was not a full grant of the benefit sought on appeal with respect to the claim for service connection for PTSD, and that the issue of service connection for PTSD is before the Board on appeal. 

The issues of service connection for hypertension, erectile dysfunction, and right and left lower extremity edema, as well as entitlement to a TDIU are addressed in the REMAND portion of the decision below and are REMANDED to the AOJ.


FINDINGS OF FACT

1. For the entire rating period from October 28, 2010, the right lower extremity peripheral neuropathy disability has not resulted in disability comparable to mild incomplete paralysis of the sciatic nerve of the right lower extremity.

2. For the entire rating period from October 28, 2010, the left lower extremity peripheral neuropathy disability has not resulted in disability comparable to mild incomplete paralysis of the sciatic nerve of the left lower extremity.

3. The Veteran has a current diagnosis of PTSD.

4. In-service stressors sufficient to cause PTSD have been verified and are corroborated by evidence of record.

5. The currently diagnosed PTSD had its onset in service.

6. The Veteran has current right and left upper extremity peripheral neuropathy.

7. The current right and left upper extremity peripheral neuropathy is caused by the service-connected type 2 diabetes mellitus.


CONCLUSIONS OF LAW

1. For the entire rating period from October 28, 2010, the criteria for a disability rating in excess of 10 percent for right lower extremity peripheral neuropathy have been not been met or more nearly approximated.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 4.1, 4.2, 4.3, 4.7, 4.124, 4.124a, Diagnostic Code 8520 (2017).

2. For the entire rating period from October 28, 2010, the criteria for a disability rating in excess of 10 percent for left lower extremity peripheral neuropathy have been not been met or more nearly approximated.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 4.1, 4.2, 4.3, 4.7, 4.124, 4.124a, Diagnostic Code 8520 (2017).

3. Resolving reasonable doubt in the Veteran's favor, the criteria for service connection for PTSD have been met.  38 U.S.C.A. §§ 1101, 1110, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304(f) (2017).

4. Resolving reasonable doubt in the Veteran's favor, the criteria for service connection for right upper extremity peripheral neuropathy, as secondary to the service-connected type 2 diabetes mellitus, have been met.  38 U.S.C.A. 
§§ 1110, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.310 (2017).

5. Resolving reasonable doubt in the Veteran's favor, the criteria for service connection for left upper extremity peripheral neuropathy, as secondary to the service-connected type 2 diabetes mellitus, have been met.  38 U.S.C.A. 
§§ 1110, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.310 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) enhanced VA's duties to notify and assist claimants in substantiating their claims for VA benefits.  
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a) (2017).  Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his or her representative, if any, of any information, and any medical or lay evidence, that is necessary to substantiate the claim and of the relative duties of VA and the claimant for procuring that evidence.  38 U.S.C.A. § 5103(a); 38 C.F.R. 
§ 3.159(b).  Such notice should also address VA's practices in assigning disability evaluations and effective dates for those evaluations.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Notice should be provided to a claimant before the initial unfavorable AOJ decision on a claim.  38 C.F.R. § 3.159(b)(1); Pelegrini v. Principi, 18 Vet. App. 112, 120 (2004); see also Mayfield v. Nicholson, 19 Vet. App. 103, 110 (2005), rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 2006).  

The appeal of service connection for PTSD and right and left upper extremity peripheral neuropathy has been considered with respect to VA's duties to notify and assist.  Given the favorable outcome adjudicated herein, i.e., a grant of service connection for PTSD and right and left upper extremity peripheral neuropathy, no conceivable prejudice to the Veteran could result from this decision and further explanation of how VA has fulfilled the duties to notify and assist is not necessary.  See Bernard v. Brown, 4 Vet. App. 384, 394 (1993).

In a claim for increased rating, the VCAA requirement is generic notice, that is, the type of evidence needed to substantiate the claim, namely, evidence demonstrating a worsening or increase in severity of the disability and the effect that worsening has on employment and earning capacity, as well as general notice regarding how disability ratings and effective dates are assigned.  Vazquez-Flores v. Shinseki, 
580 F.3d 1270 (2009). 

With regard to the duty to assist, VA has made reasonable efforts to obtain relevant records and evidence with respect to the issue adjudicated herein.  Specifically, the information and evidence that has been associated with the claims file includes post-service VA and private treatment records, relevant VA examination reports, the April 2015 Board hearing transcript, and the Veteran's written statements. 

VA most recently examined the right and left lower extremity peripheral neuropathy disabilities in December 2015.  The Board finds that the above-referenced VA examination reports are adequate for purposes of rating the right and left lower extremity peripheral neuropathy disabilities on appeal.  The examiners reviewed the case file as well as the Veteran's medical history and complaints and made clinical measures and observations regarding the severity of the right and left lower extremity peripheral neuropathy disabilities on appeal.  See Barr v. Nicholson, 21 Vet. App. 303 (2007) (finding that VA must provide an examination that is adequate for rating purposes).

Based on the foregoing, the Board finds that all relevant facts have been properly and sufficiently developed in this appeal, and no further development is required to comply with the duty to assist in developing the facts pertinent to the appeal.  In view of the foregoing, the Board will proceed with appellate review.

Disability Rating Legal Authority

Disability ratings are determined by applying the criteria set forth in VA's Schedule for Rating Disabilities.  The percentage ratings are based on the average impairment of earning capacity and individual disabilities are assigned separate diagnostic codes.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1 (2017).  If two ratings are potentially applicable, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating; otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  Any reasonable doubt regarding a degree of disability will be resolved in favor of the veteran.  38 C.F.R. § 4.3. 

In view of the number of atypical instances it is not expected, especially with the more fully described grades of disabilities, that all cases will show all the findings specified.  Findings sufficiently characteristic to identify the disease and the disability therefrom, and above all, coordination of rating with impairment of function will, however, be expected in all instances.  38 C.F.R. § 4.21 (2017).  In order to evaluate the level of disability and any changes in condition, it is necessary to consider the complete medical history of a veteran's condition.  Schafrath v. Derwinski, 1 Vet. App. 589, 594 (1991).  

When a claimant is awarded service connection and assigned an initial disability rating, separate disability ratings may be assigned for separate periods of time in accordance with the facts found.  Such separate disability ratings are known as staged ratings.  See Fenderson v. West, 12 Vet. App. 119, 126 (1999) (noting that staged ratings are assigned at the time an initial disability rating is assigned).  The Court has also held that staged ratings are appropriate for an increased rating claim when the factual findings show distinct time periods where the service-connected disability exhibits symptoms that would warrant different ratings.  Hart v. Mansfield, 21 Vet. App. 505 (2007).  The relevant temporal focus for adjudicating an increased rating claim is on the evidence concerning the state of the disability from the time period one year before the claim was filed until VA makes a final decision on the claim.  Id.  

Pyramiding, that is the rating of the same disability, or the same manifestation of a disability, under different diagnostic codes, is to be avoided when rating a veteran's service-connected disability.  38 C.F.R. § 4.14 (2017).  However, it is possible for a veteran to have separate and distinct manifestations from the same injury which would permit rating under several diagnostic codes; the critical element in permitting the assignment of several evaluations under various diagnostic codes is that none of the symptomatology for any one of the conditions is duplicative or overlapping with the symptomatology of the other condition.  See Esteban v. Brown, 6 Vet. App. 259, 261-62 (1994).

In rendering a decision on appeal the Board must also analyze the credibility and probative value of the evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant.  Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994); Gilbert v. Derwinski, 1 Vet. App. 49, 57 (1990).  Competency of evidence differs from weight and credibility.  Competency is a legal concept determining whether testimony may be heard and considered by the trier of fact, while credibility is a factual determination going to the probative value of the evidence to be made after the evidence has been admitted.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997); Layno v. Brown, 6 Vet. App. 465, 469 (1994); see also Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991) ("although interest may affect the credibility of testimony, it does not affect competency to testify").

The Board has reviewed all the evidence in the Veteran's claims file with an emphasis on the evidence relevant to this appeal.  Although the Board has an obligation to provide reasons and bases supporting its decision, there is no need to discuss, in detail, every piece of evidence of record.  Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (holding that VA must review the entire record, but does not have to discuss each piece of evidence).  Hence, the Board will summarize the relevant evidence where appropriate, and the Board's analysis below will focus specifically on what the evidence shows, or fails to show, as to the claims.

Disability Rating Analysis of Right and Left Lower Extremity 
Peripheral Neuropathy

The Veteran is in receipt of a 10 percent disability rating for the right and left lower extremity peripheral neuropathy disabilities for the entire rating period from under Diagnostic Code (DC) 8520.  38 C.F.R. § 4.124a.  The Veteran filed the current claim for increased rating on October 28, 2010.  See October 2010 VA Form 21-4138. 

DC 8520 provides disability ratings of 10, 20, and 40 percent, respectively, for mild, moderate, and moderately severe incomplete paralysis of the sciatic nerve.  A disability rating of 60 percent is warranted for severe incomplete paralysis with marked muscle atrophy.  An 80 percent rating is warranted for complete paralysis of the sciatic nerve.  38 C.F.R. § 4.124a.

Generally, neurological disorders are to be rated in proportion to the impairment of motor, sensory or mental function.  In rating peripheral nerve injuries and their residuals, attention should be given to the site and character of the injury, the relative impairment in motor function, trophic changes, or sensory disturbances. 

A note to 38 C.F.R. § 4.124a  states that the term "incomplete paralysis" where involving peripheral nerve injuries, indicates a degree of lost or impaired function substantially less than the type picture for complete paralysis given with each nerve, whether due to varied level of the nerve lesion or to partial regeneration.  Also, when peripheral nerve involvement is wholly sensory, the rating should be for the mild or, at most, the moderate degree.  The ratings for the peripheral nerves are for unilateral involvement; when bilateral, combine with application of the bilateral factor. 

The words "mild," "moderate," and "severe" are not defined in the above rating criteria.  Rather than applying a mechanical formula, the Board must evaluate all of the evidence to the end that its decisions are "equitable and just."  38 C.F.R. § 4.6 (2017).

Neuritis, cranial or peripheral, characterized by loss of reflexes, muscle atrophy, sensory disturbances, and constant pain, at times excruciating, is to be rated on the scale provided for injury of the nerve involved, with a maximum rating equal to severe, incomplete, paralysis.  38 C.F.R. §§ 4.123, 4.124a, DC 8620.  Similarly, neuralgia, cranial or peripheral, characterized usually by a dull and intermittent pain, of typical distribution so as to identify the nerve, is to be rated on the same scale, with a maximum rating equal to moderate incomplete paralysis.  
38 C.F.R. §§ 4.124, 4.124a, DC 8720.

The Veteran has generally contended that a higher rating is warranted for the right and left lower extremity peripheral neuropathy disabilities because of sharp pain, swelling, and numbness of the lower extremities.  See, e.g., April 2015 Board hearing transcript. 

After a review of all the lay and medical evidence of record, the Board finds that the weight of the evidence is against finding that the right and left lower extremity peripheral neuropathy disabilities resulted in nerve involvement that more nearly approximates moderate incomplete paralysis of the sciatic nerve, so as to warrant a 20 percent rating at any point during the rating period from October 28, 2010.  

In February 2011, the Veteran underwent a VA examination of the peripheral nerves where he reported numbness and tingling in the feet and lower legs.  The February 2011 VA examiner noted decreased deep tendon reflexes at the knees and ankles, as well as decreased sensation to light touch at the toes and feet.  The Veteran had full strength in the lower extremities, except for weakness upon left knee flexion and extension, left ankle dorsiflexion, plantar flexion, and great toe extension.  The February 2011 VA examiner diagnosed right and left lower extremity peripheral neuropathy, which the examiner assessed as mild.   

In January 2014, the Veteran underwent a VA examination of the peripheral nerves where he reported uncomfortable tingling in both feet most of the time, with swelling for which he wore compression stockings.  The Veteran also described mild intermittent pain and paresthesisas and/or dysethias, and denied constant pain and numbness.  The January 2014 VA examiner noted decreased deep tendon reflexes at the knees and ankles.  The January 2014 VA examiner also assessed normal right and left lower extremity strength upon hip flexion, knee extension, ankle plantar flexion, ankle dorsiflexion, and great toe extension with no muscle atrophy.  Sensory examination in January 2014 showed normal sensation to light touch in the thighs, knees, lower legs, ankles, feet, and toes.  The January 2014 VA examiner also noted trophic changes of loss of extremity pain and smooth/shiny skin.  Based on all of the Veteran's symptoms, and after examination of the Veteran, the January 2014 VA examiner assessed mild incomplete paralysis of the right and left lower extremity anterior tibial (deep peroneal), internal popliteal (tibial) nerve, and posterior tibial nerves. 

In December 2015, the Veteran underwent a VA examination of the peripheral nerves where the Veteran described mild numbness and paresthesias and/or dysthesias of both lower extremities.  The December 2015 VA examiner noted normal deep tendon reflexes at the knees and decreased reflexes at the ankles.  The December 2015 VA examiner also assessed normal right and left lower extremity strength upon hip flexion, knee extension, ankle plantar flexion, ankle dorsiflexion, and great toe extension with no muscle atrophy.  Sensory examination in December 2015 showed normal sensation to light touch in the thighs and knees, and decreased sensation in the lower legs, ankles, feet, and toes.  Based on all of the Veteran's symptoms, and after examination of the Veteran, the December 2015 VA examiner assessed mild incomplete paralysis of the right and left lower extremity sciatic nerves. 

VA treatment records dated in March 2011 and April 2013 showed that the VA clinicians noted that the Veteran moved the lower extremities equally and purposefully, without tremors or weakness.  A July 2013 VA treatment record shows complains of intermittent left lower extremity pain.  A January 2014 VA treatment record shows complaints of right and left lower extremity numbness.  A February 2014 VA treatment record shows that the Veteran complained of numbness in the feet and toes mostly on the left side.  Electromyography (EMG) testing revealed a mildly abnormal study showing an abnormal left sural sensory and right tibial motor study.  A January 2016 VA treatment record shows that the Veteran reported intermittent tingling and sharp pain in the legs.  

The Board finds that the disability picture provided by the above-referenced VA examination report and VA treatment records more nearly approximates mild incomplete paralysis of the right and left lower extremities than moderate incomplete paralysis of the right and left lower extremities, so does not warrant an disability rating in excess of 10 percent for peripheral neuropathy of either lower extremity for the entire rating period from October 28, 2010.  Throughout the period on appeal, the Veteran had pain, numbness, and tingling in right and left lower extremity, which had no effect on range of motion of the right and left lower extremity joints.  Moreover, the VA examinations showed decreased deep tendon reflexes, as well as normal strength, with occasional mild decrease in lower extremity strength, with no evidence of muscle atrophy.  The February 2011 VA examiner assessed that the Veteran's right and left lower extremity is mild, and the December 2015 VA examiner assessed mild incomplete paralysis of the right and left lower extremity sciatic nerves.  All of these symptoms and impairment more nearly approximate mild incomplete paralysis of the right and left lower extremities and do not more nearly approximate moderate incomplete paralysis.  38 C.F.R. 
§ 4.124a, DC 8520.

To the extent that the Veteran has lower extremity swelling or edema, the Board finds that these are not symptoms of the right and left lower extremity peripheral neuropathy disabilities.  The February 2011 VA examination report includes a medical opinion that the bilateral lower extremity peripheral edema disorders are likely caused by hypertension.  Mittleider v. West, 11 Vet. App. 181, 182 (1998) (stating that the Board is precluded from differentiating between symptomatology attributed to a non-service-connected disability and a service-connected disability in the absence of medical evidence that does so, although the Board may not ignore such distinctions where they appear in the medical record).  The Veteran has separately claimed service connection for bilateral lower extremity peripheral edema, which is being remanded herein.  

The Board has considered whether a higher rating is warranted based on the January 2014 VA examiner assessment of mild incomplete paralysis of the right and left lower extremity anterior tibial (deep peroneal), internal popliteal (tibial) nerve, and posterior tibial nerves; however, this assessment does not result in a higher rating under the relevant diagnostic codes for findings of mild incomplete paralysis of the respective nerve.  See 38 C.F.R. § 4.124a, DCs 8521, 8522, 8523, 8524, 8525.
  
Therefore, a disability rating in excess of 10 percent for the right or left lower extremity peripheral neuropathy is not warranted for the entire rating period from October 28, 2010 because, as discussed above, the weight of the lay and medical evidence does not show the severity required for a rating in excess of 10 percent under DC 8520 based on the relevant symptomatology and impairment.  38 C.F.R. § 4.124a.

Extraschedular Referral Consideration

The Board has considered whether referral for an extraschedular rating would have been warranted for the right and left lower extremity peripheral neuropathy disabilities for any part of the rating period on appeal.  An extraschedular disability rating is warranted based upon a finding that the case presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization that would render impractical the application of the regular schedular standards.  38 C.F.R. § 3.321(b)(1); see Fanning v. Brown, 4 Vet. App. 225, 229 (1993).  

Under Thun v. Peake, 22 Vet. App. 111 (2008), there is a three-step inquiry for determining whether a veteran is entitled to an extraschedular rating.  First, the Board must determine whether the evidence presents such an exceptional disability picture that the available schedular ratings for that service-connected disability are inadequate.  See Doucette v. Shulkin, 28 Vet. App. 366 (2017) (holding that either the veteran must assert that a schedular rating is inadequate or the evidence must present exceptional or unusual circumstances).  Second, if the schedular rating does not contemplate the claimant's level of disability and symptomatology and is found inadequate, the Board must determine whether the claimant's disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  Third, if the rating schedule is inadequate to evaluate a veteran's disability picture and that picture has attendant thereto related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the VA Under Secretary for Benefits or the Director of the Compensation and Pension Service to determine whether the veteran's disability picture requires the assignment of an extraschedular rating.  

Turning to the first step of the extraschedular analysis, the Board finds that the symptomatology and impairment caused by the right and left lower extremity radiculopathy disabilities is specifically contemplated by the schedular rating peripheral neuropathy disabilities, and no referral for extraschedular consideration is required.  A comparison between the level of severity and symptomatology of the Veteran's symptoms with the established criteria found in the rating schedule for sciatic nerve damage shows that the rating criteria reasonably describe the disability and contemplate the Veteran's mild sensory and motor symptoms of pain, numbness, tingling, and decreased deep tendon reflexes and strength at times.  

As to the symptom of weakness, or decreased strength, to include feelings of giving out of the lower extremities, this symptom and resulting functional impairment with respect to prolonged walking, prolonged sitting, prolonged standing, climbing stairs, running, exercising, lifting, carrying, crouching, and stooping are contemplated by the schedular rating criteria for peripheral nerve disorders.  In this case, the sciatic nerve is a motor nerve that conducts impulses from the spinal cord or brain to motor end plates resulting in muscle contractions.  See Dorland's Illustrated Medical Dictionary 1257-58 (32d ed. 2012).  Therefore, when the sciatic nerve is not fully functioning (disabled), they may result in a reduction in the motor (muscular) function and, thereby, cause feelings of weakness or giving out legs.  Paralysis is defined as a loss or impairment of motor function.  See Dorland's Illustrated Medical Dictionary at 1376.  Therefore, the reduction in motor functions is contemplated by the schedular rating criteria under mild incomplete paralysis of the sciatic nerve.  38 C.F.R. § 4.124a, DC 8520.  Moreover, the schedular rating criteria provide for more severe symptomatology, such as moderate, moderately severe, and severe incomplete paralysis of the sciatic nerves with marked muscular atrophy, which the Veteran is not shown to have at any point during the rating period on appeal; therefore, the Board finds that the record does not reflect that the right and left lower extremity peripheral neuropathy disabilities are so exceptional or unusual as to warrant referral for consideration of the assignment of higher ratings on an extraschedular basis.

According to Johnson v. McDonald, 762 F.3d 1362 (Fed. Cir. 2014), a veteran may be entitled to "consideration [under 38 C.F.R. § 3.321(b)] for referral for an extra-schedular evaluation based on multiple disabilities, the combined effect of which is exceptional and not captured by schedular evaluations."  Referral for an extraschedular rating under 38 C.F.R. § 3.321(b) is to be considered based upon either a single service-connected disability or upon the "combined effect" of multiple service-connected disabilities when the "collective impact" or "compounding negative effects" of the service-connected disabilities, when such presents disability not adequately captured by the schedular ratings for the service-connected disabilities.  The service-connected disabilities are persistent depressive disorder with anxiety, type 2 diabetes mellitus, and peripheral neuropathy of the right and left lower extremities, as well as the PTSD and right and left upper extremity peripheral neuropathy disabilities granted herein.  

In this case, the Veteran has not asserted, and the evidence of record has not suggested, any such combined effect or collective impact of multiple service-connected disabilities that create such an exceptional circumstance to render the schedular rating criteria inadequate.  There is neither allegation nor indication that the collective impact or combined effect of more than one service-connected disability presents an exceptional or unusual disability picture to render inadequate the schedular rating criteria.  In the absence of exceptional factors associated with the service-connected right and left lower extremity peripheral neuropathy disabilities, the Board finds that the criteria for submission for assignment of an extraschedular rating pursuant to 38 C.F.R. § 3.321(b)(1) are not met.  See Bagwell v. Brown, 9 Vet. App. 337 (1996); Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).


Service Connection Legal Authority

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active military, naval, or air service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  Service connection may be granted for any disease diagnosed after discharge when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).   Generally, service connection for a disability requires evidence of: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred in or aggravated by service.  See Holton v. Shinseki, 557 F.3d 1363, 1366 (Fed. Cir. 2009).  

Service connection may also be granted for a disability that is proximately due to or the result of a service-connected disability.  See 38 C.F.R. § 3.310(a).  When service connection is thus established for a secondary condition, the secondary condition shall be considered a part of the original condition.  See id.; Harder v. Brown, 
5 Vet. App. 183, 187 (1993).  The controlling regulation has been interpreted to permit a grant of service connection not only for disability caused by a service-connected disability, but for the degree of disability resulting from aggravation of a non-service-connected disability by a service-connected disability.  See Allen v. Brown, 7 Vet. App. 439, 448 (1995).  In other words, service connection may be granted for a disability found to be proximately due to, or the result of, a service-connected disease or injury.  To prevail on the issue of secondary service causation, the record must show (1) evidence of a current disability, (2) evidence of a service-connected disability, and (3) medical nexus evidence establishing a connection between the current disability and the service-connected disability.  Wallin v. West, 11 Vet. App. 509, 512 (1998); Reiber v. Brown, 7 Vet. App. 513, 516-17 (1995).

When all the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the claimant prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case, the claim is denied.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.

Service Connection for PTSD

Service connection for PTSD requires medical evidence establishing a diagnosis of the condition, credible supporting evidence that the claimed in-service stressor actually occurred, and a link, established by medical evidence, between the current symptomatology and the claimed in-service stressor.  38 C.F.R. § 3.304(f). 

The Veteran contends that service connection for PTSD is warranted because the PTSD started in service.  Specifically, the Veteran asserted that he experienced pulling the cord on Howitzers, answering distress calls for artillery support, hearing "red alerts" signaling impending hostile action within the confines of the base on which he was stationed, seeing and hearing cries of wounded soldiers brought into the base, and seeing random attacks of mortar rounds.  

The Board next finds that an in-service stressor sufficient to cause PTSD is corroborated by evidence of record.  Service personnel records reflect that the Veteran experienced combat during service in Vietnam, and the AOJ has verified the reported stressors.  See November 2015 PTSD stressor review checklist. 

The Board finds that the Veteran has a current psychiatric disability of PTSD.  While the January 2016 VA examiner noted that the Veteran does not meet all the criteria for a PTSD diagnosis, VA treatment records during the appeal period show that the Veteran has an axis I diagnosis of PTSD.  See, e.g., March 2013, May 2013, and July 2013 VA examination reports. 

The Board finds that the evidence is in relative equipoise on the question of whether the current PTSD began in service, that is, whether the acquired psychiatric disability was directly "incurred in" service.  Evidence weighing in favor of this finding includes January 1973 report of medical history at service separation showing that the Veteran reported frequent trouble sleeping and depression or excessive worry.  The January 2016 VA examiner opined that it is at least as likely as not that the Veteran's PTSD was incurred in service and continued to develop after military service.  While the January 2016 VA examiner opined that the Veteran does not meet all the criteria for a PTSD diagnosis, the VA examiner later opined in the same examination report that the PTSD started in service.  In reaching this opinion, the January 2016 VA examiner took into consideration that the Veteran entered service and went to Vietnam at age 17 and developed mood and behavioral symptoms due to being in a combat zone instead of accounting for which he was trained.  The January 2016 VA examiner noted that the Veteran did not have adequate coping resources and began coping with emotional issues with pot and alcohol, as well rule violations.  The January 2016 VA examiner observed that the Veteran received Article 15 disciplinary actions, but was well liked in spite of that and earned medals.  

Evidence weighing against this finding includes the January 1973 service separation examination showing a normal psychiatric evaluation.  Resolving reasonable doubt in the Veteran's favor on this question, the Board finds that symptoms of the current PTSD began during service, that is, the PTSD was directly incurred in service.  
38 C.F.R. § 3.303(a), (d).  For the reasons discussed above and resolving reasonable doubt in favor of the Veteran, the Board finds that service connection for PTSD is warranted as directly incurred in service.  See 38 U.S.C.A. § 5107; 38 C.F.R. 
§§ 3.102, 3.303(a), (d).  Because the Board is granting service connection on a direct basis, all other theories of entitlement to service connection are rendered moot.  

As stated above, a May 2016 rating decision granted service connection for depressive disorder with anxiety.  Because all acquired psychiatric disorders, including PTSD, depressive disorder, and anxiety, are rated together under the General Rating Formula for Mental Disorders based on the level of social and occupational impairment, the Board finds that the grant of PTSD, discussed in detail above, could potentially impact the disability rating currently assigned by adding additional symptomatology not previously considered by the AOJ; however, in so considering, the RO should be sure to avoid pyramiding by rating the same symptomology multiple times.  38 C.F.R. § 4.14 (2017); Esteban, 6 Vet. App. at 261-62.


Service Connection for Right and Left Upper Extremity Peripheral Neuropathy

The Veteran has generally contended that service connection for right and left upper extremity peripheral neuropathy was warranted because the bilateral upper extremity peripheral neuropathy was caused by the service-connected type 2 diabetes mellitus.  See, e.g., November 2011 notice of disagreement; July 2017 Veteran statement.  

The Board finds that the evidence is in relative equipoise on the questions of whether the Veteran has a current disability of right and left upper extremity peripheral neuropathy.  While the December 2015 VA examiner noted that the Veteran does not have a current diagnosis of peripheral neuropathy of the upper extremities, a July 2015 letter by the Veteran's doctor noted a diagnosis of bilateral upper extremity neuropathy.  Moreover, a January 2016 VA neurology note shows an assessment of bilateral median neuropathies with complete conduction block at the wrists.  See also September 2015 VA treatment record. 

On review of all the evidence, lay and medical, the Board finds that the evidence is at least in equipoise as to whether the current right and left upper extremity peripheral neuropathy disability is proximately due to the service-connected type 2 diabetes mellitus.  A July 2015 VA examiner rendered a diagnosis of bilateral upper extremity diabetic neuropathy.  The July 2015 examiner noted that the upper extremity symptoms do not constitute symptoms of carpal tunnel syndrome or that the symptoms are work related.  Because the July 2015 VA examiner noted the diagnosis as diabetic neuropathy, the Board construes the July 2015 VA examiner's diagnosis as an opinion that the right and left upper extremity peripheral neuropathy is proximately due to the service-connected type 2 diabetes mellitus.  

Although the evidence includes a negative nexus opinion from the December 2015 VA examiner, the December 2015 VA examiner concluded that the Veteran does not have bilateral upper extremity peripheral neuropathy.  As explained above, this is contradicted by other evidence of record.  See, e.g., September 2015 VA treatment record; January 2016 VA neurology note.  

For these reasons, the Board resolves reasonable doubt in the Veteran's favor to find that the current right and left upper extremity peripheral neuropathy is proximately due to the service-connected type 2 diabetes mellitus, so as to meet the criteria for secondary service connection for right and left upper extremity peripheral neuropathy.  38 U.S.C.A. § 5107(b); 38 C.F.R. §§ 3.102, 3.310.  Because the Board is granting service connection on a secondary service connection theory under 38 C.F.R. § 3.310, all other theories of service connection are rendered moot.  


ORDER

A disability rating in excess of 10 percent for right lower extremity peripheral neuropathy, for the entire rating period from October 28, 2010, is denied.

A disability rating in excess of 10 percent for left lower extremity peripheral neuropathy, for the entire rating period from October 28, 2010, is denied.

Service connection for PTSD is granted.

Service connection for right upper extremity peripheral neuropathy, as secondary to the service-connected type 2 diabetes mellitus, is granted. 

Service connection for left upper extremity peripheral neuropathy, as secondary to the service-connected type 2 diabetes mellitus, is granted. 


REMAND

Service Connection for Hypertension, Erectile Dysfunction, and
Bilateral Lower Extremity Edema

The Veteran has generally contended that hypertension started in service.  Alternatively, the Veteran asserts that hypertension is due to the service-connected diabetes mellitus or PTSD for which service connection is being granted by this Board decision.  See e.g., April 2015 Board hearing transcript.  This Board decision has granted service connection for PTSD.

During the April 2015 VA examination, the Veteran testified that a VA counselor opined that the PTSD aggravates the current hypertension disorder; however, the record shows that this purported opinion has not been memorialized in writing.  Accordingly, the Board finds that a VA examination with opinion would assist in determining whether the service-connected PTSD caused or aggravated (that is, worsened beyond normal progression of the disease) the current hypertension.  

The Board finds that the issues of service connection for erectile dysfunction, and bilateral lower extremity edema are inextricably intertwined with the issue of service connection for hypertension because the February 2011 VA examination report includes a medical opinion that the current erectile dysfunction and bilateral lower extremity peripheral edema disorders are likely caused by hypertension.  For these reasons, a hypothetical grant of service connection for hypertension could provide a link to service for the current erectile dysfunction, and bilateral lower extremity peripheral edema disabilities.  See Parker v. Brown, 7 Vet. App. 116 (1994); Harris v Derwinski, 1 Vet. App. 180, 183 (1991) (issues are "inextricably intertwined" when a decision on one issue would have a "significant impact" on a veteran's claim for the second issue).  Consideration of service connection for erectile dysfunction and bilateral lower extremity peripheral edema must, therefore, be deferred until the intertwined issue of service connection for hypertension is either resolved or prepared for appellate consideration.  Id.

TDIU

Entitlement to a TDIU is potentially an element of rating issues.  See Rice v. Shinseki, 22 Vet. App. 447 (2009).  A TDIU requires the presence of impairment so severe that it is impossible for the average person to follow a substantially gainful occupation.  Consideration may be given to the veteran's level of education, special training, and previous work experience in arriving at a conclusion, but not to age or to the impairment caused by non-service-connected disabilities.  38 U.S.C.A. 
§ 1155; 38 C.F.R. §§ 3.340, 3.341, 4.16, 4.19 (2017).  In reaching such a determination, the central inquiry is "whether the veteran's service-connected disabilities alone are of sufficient severity to produce unemployability."  Hatlestad v. Brown, 5 Vet. App. 524, 529 (1993).

In this case, the Veteran asserted that he was fired from his job because he could no longer keep up with the physical demand of his job, especially as a result of the peripheral neuropathy disabilities, and that it is hard to find employment.  See July 2017 Veteran statement.  A March 2015 statement by Dr. B.H. indicated that the bilateral upper extremity peripheral neuropathy limit the Veteran's ability to use his hands to type on a keyboard or use a mouse.  At the April 2015 Board hearing, the Veteran asserted that he was laid off work due in part to the service-connected right and left lower extremity peripheral neuropathy disabilities. 

Taking Rice into consideration, the Board is construing this evidence, specifically the April 2015 Board hearing testimony, March 2015 letter by Dr. B.H., and the July 2017 Veteran statement, to raise a new claim for a TDIU; however, further development is necessary prior to analyzing this TDIU claim on the merits.  The Veteran has not been provided with the appropriate VCAA notice in conjunction with the raised claim for a TDIU.  Moreover, a VA opinion would help determine whether the Veteran is unable to obtain or pursue substantially gainful employment due solely to the service-connected disabilities.  Friscia v. Brown, 7 Vet. App. 294 (1994).  Any records or evidence identified by the Veteran as relevant to a claim for TDIU should be obtained; therefore, on remand, after providing appropriate notice to the Veteran, such records should be requested and an opinion should be afforded.

Accordingly, the issues of service connection for hypertension, erectile dysfunction, and right and left lower extremity edema, as well as entitlement to a TDIU, are REMANDED for the following actions:

1. Provide the appropriate VCAA notice relating to a claim for a TDIU, and perform any related development (such as an updated VA Form 21-8940).  

2. Schedule a VA examination to be conducted by a vocational or similar occupational specialist, if possible, to help ascertain the effect of the service-connected disabilities on employability.  The relevant documents in the claims folder should be made available for review in connection with this examination.  

The examiner should provide an opinion as to the Veteran's occupational impairments and limitations resulting from all the service-connected disabilities.  The service-connected disabilities are persistent depressive disorder with anxiety, type 2 diabetes mellitus, and peripheral neuropathy of the right and left lower extremities, as well as the PTSD and right and left upper extremity peripheral neuropathy disabilities granted herein.  

The examiner should obtain from the Veteran a full and current employment history.  The examiner should review the relevant evidence in the claims file, to include any prior VA examinations.  

In rendering the opinion, the examiner should consider the Veteran's education, special training, and previous work experience, but should not consider age or the effect of any non-service-connected disabilities.  A rationale should be given for any opinion rendered.

3. Schedule the relevant VA examination with opinion in order to assist in determining the etiology of the hypertension.  The relevant documents in the record should be made available to the examiner, who should indicate on the examination report that he/she has reviewed the documents in conjunction with the examination.  A detailed history of relevant symptoms should be obtained from the Veteran.  All indicated studies should be performed.  A rationale for all opinions with a reference to the relevant evidence of record and a discussion of the facts and medical principles involved should be provided.  The examiner is requested to provide the following opinions: 

a. Is it as likely as not (i.e., probability of 50 percent or more) that the service-connected PTSD caused the Veteran's hypertension?

Is it as likely as not (i.e., probability of 50 percent or more) that the service-connected PTSD aggravated (that is, worsened in severity beyond normal progression of the disease) the Veteran's hypertension? 

If it is the examiner's opinion that there is aggravation, the examiner should identify the baseline level of severity of hypertension prior to onset of worsening, or by the earliest medical evidence created at any time between onset of worsening and receipt of medical evidence establishing the current level of severity.

4. Thereafter, the AOJ should readjudicate the remaining service connection issues on appeal.  If the benefits sought on appeal are not granted, the Veteran and representative should be provided with a supplemental statement of the case (SSOC).

5. Thereafter, the AOJ should adjudicate the issue of a TDIU.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  The Veteran is advised to appear and participate in any scheduled VA examination, as failure to do so may result in denial of the claim.  See 38 C.F.R. § 3.655 (2017).  This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).





______________________________________________
J. PARKER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


